El Juez Asociado Se. Aldiiey,
emitió la opinión del tribunal.
Como consecuencia de un procedimiento ejecutivo hipo-tecario seguido en el Tribunal de Distrito de Humacao por Don Eamón Vilar contra Don Marcelino Sola fué éste reque-rido por el márshal, como subrogado en la obligación hipo-tecaria de “Sola e Hijo” para que en término de'treinta días pagase al ejecutante la cantidad de $1,500 por capital, $45 por intereses vencidos hasta el 31 de julio de 1912, los que posteriormente se vencieran, y $200. para costas y honorarios del abogado. El auto en que. se ordenó el requerimiento fué notificado al posterior acreedor hipotecario Don Celestino Sola:
. Eosteriormenté Don Eamón Vilar y su esposa cedieron a la mercantil Sucesores de L. Villamil y Cía., S. en C., el crédito que ejecutaban y la sociedad adqiiirente lo puso en conocimiento del tribunal presentándole la escritura de cesión inscrita en el registro de la propiedad y pidiéndole que orde-*533nase que la ejecución continuara en su nombre. Así lo dis-puso el juez en 14 de febrero de 1914 ordenando que se hiciera saber al marshal por medio de mandamiento que podía con-tinuar la ejecución en nombre de la mercantil Sucesores de L. Yillamil y Cía., S. en C., como cesionaria de Ramón Yilar.
Esa fué la parte dispositiva de la orden pero al relacio-nar el juez la escritura de cesión, fundamento de su resolu-ción, consignó que se habían cedido a la mercantil expresada $45 de intereses y los posteriores al 31 de julio de 1913 cuando en la escritura se cedían $45 y los posteriores al- 31 de julio de 1912. La orden fué puesta en conocimiento del márshal transcribiéndosela íntegramente el secretario, seguida de la descripción de la finca hipotecada.
El márshal anunció la subasta para el 16 de marzo si-guiente y en el edicto que con tal fin .publicó hizo constar que la venta se efectuaba para pagar a Sucesores de L. Yilla-mil y Cía., S. en C., la cantidad de $1,500 de principal, $45 de intereses vencidos hasta el 31 de julio de 1913 y los inte-reses por vencer desde dicho día más las costas que se deven-garen hasta el definitivo pago.
Dos días antes' del anunciado para la subasta compare-ció ante el márshal Don Celestino Solá, posterior acreedor hipotecario, por medio de su abogado, y le entregó $1,657.50 como importe del capital e intereses por los que se dispone en la orden la ejecución, más $30.49 como importe de las cos-tas devengadas en. el procedimiento. La subasta no se cele-bró el día anunciado.
El mismo día en que se hacía esa consignación el juez, a petición de la mercantil cesionaria, dictó resolución corri-giendo el error de año que existía en su orden de 14 de febrero antérior, a que antes hacemos referencia y dispuso que se comunicara al márshal. '■ • .
Consta én la transcripción una declaración jurada en ese mismo día de Don Fernando Vázquez, uno de los abogados *534de la ejecutante, haciendo constar que habiéndose enterado de que el abogado de Don Celestino Solá deseaba consignar la cantidad objeto de la ejecución, pidió inmediatamente al juez que subsanara el error de su orden de 14 de febrero anterior, en cuanto a la fecha de 1913 por 1912, que cuando toda-vía no estaba hecha la consignación comunicó al márshal que el juez iba a firmar una orden enmendando la anterior, que una vez firmada le entregaría copia y que se la entregó cuando aun estaba en la oficina del márshal el abogado dé Don Celes-tino Solá.
Después de estos hechos la mercantil ejecutante solicitó del juez que dejara sin efecto la consignación que se había hecho y que ordenara se expidiera nuevo mandamiento al márshal haciéndole saber que procediera a nueva subasta y que las cantidades de que ha de responder la finca ejecutada son $1,500 de capital; '$45 de intereses hasta el 21 de julio de 1912, los intereses desde el Io. de agosto de 1912 en ade-lante, y $200 para costas y honorarios del abogado.
A esta moción se opuso Don Celestino Solá y pidió que se cancelara la hipoteca, alegando que pagó al márshal todas las responsabilidades que tenía que cubrir de acuerdo con la orden del tribunal; que cuando pagó no se había modifi-cado la orden que tenía el márshal; que la de 14 de febrero fué expedida de acuerdo con lo solicitado por los ejecutan-tes; que ahora no se trata de consignación sino de pago, y que las costas fueron pagadas al cedente Ramón Yilar de los fondos de la quiebra de “Solá e Hijo,” S. en C.
Esta oposición fué documentada con dos declaraciones ju-radas tendentes a demostrar que cuando se hizo la consig-nación no había sido enmendada la orden de 14 de febrero y con una certificación del Secretario de la’ Corte F.ederal créditiva de que en los procedimientos de quiebra de “Solá e Hijo, S. en O.” aparecen como desembolsos $125 a R. Yilar-por costas de ejecución de hipoteca en 8 de agosto de 1913 y otras partidas más por automóviles para viajes a Humacao.
*535Con tales antecedentes el tribunal inferior dictó resolu-ción en 15 de julio último declarando sin lugar la moción de la mercantil ejecutante y contra ella interpuso ésta el pre-sente recurso de apelación.
Antes de que podamos considerar el recurso tenemos que decidir si debe ser desestimado ya que habiendo becbo esta petición el apelado don Celestino Solá unos días antes de la vista del recurso, acordamos entonces resolver esta cues-tión cuando el caso quedara sometido a nuestra consideración.
La moción para que desestimemos la apelación se funda en que Don Marcelino Solá debió ser notificado de la apela-ción porque es parte necesaria en ella ya que lia de afectarle-, la resolución que dictemos.
Hemos resuelto en el caso de Candelas v. Ramírez, 20 D. P. R., 34, que de acuerdo con el artículo 296 del Código-de Enjuiciamiento Civil son partes contrarias en una ape-lación, no todas las que lo ban sido en el juicio en el tribunal a quo, sino solamente las que de ellas puedan ser afec-tadas por una revocación o modificación de la sentencia u orden apelada, por lo que la cuestión en cada caso es si la resolución de la apelación puede afectar los derechos de la persona que, habiendo intervenido en el juicio o procedi-miento, no ha sido hecha parte en la apelación mediante la notificación del recurso.
Si nosotros revocamos la resolución apelada y ordena-mos que subsanado el error que hubo qn cuanto a intereses', se anuncie una nueva subasta para hacer efectivas todas la® obligaciones que se reclaman en el procedimiento, no sufri-ría perjuicio alguno Don Marcelino Solá, sino más bien bene-ficio, porque si en el remate se cubren todas las cantidades que se le reclaman, quedaría libre de la obligación personal que ahora pesa sobre él de pagar con sus otros bienes las cantidades que la consignación en pago no ha cubierto y por tanto no es parte contraria en esta apelación.
Sentado esto, pasemos a considerar el recurso.
*536Es indudable que el tribunal inferior cometió error al sos-tener en su resolución apelada que la consignación de pago hecha al márshal por Don Celestino Solá por las cantidades reclamadas por la sociedad ejecutante cubría todas las recla-maciones del procedimiento y estaba bien hecha, que es lo que en definitiva viene a resolver al negar la petición de la sociedad ejecutante.
En el ejecutivo se estaban cobrando, entre otras canti-dades, los' intereses desde el 31 de julio de 1912, por ellas fué requerido de pago el deudor Don Marcelino Solá y no se ha dictado ninguna orden posterior que ordenara al már-shal que solamente cobrara los posteriores al 31 de julio de 1913, pues si bien en la orden de 14 de febrero se consignó que éstos eran los que habían sido cedidos a la sociedad ape-lante, sin embargo en ella no se dispuso que el deudor solo debía pagarlos desde esa fecha. A esta orden se le dió por el márshal un alcance que no tenía, pues lo único que dispuso fué que continuara la ejecución a hombre de Sucesores de L. Villamil y Cía., S. en C., y mientras el tribunal no le ordenara que dejara de cobrar los intereses desde 31 de julio de 1912, no estaba autorizado para prescindir de ellos. Los funcio-narios ejecutivos de los tribunales tiefien que limitarse a cumplir estrictamente lo que se les ordena sin detenerse a considerar las razones acertadas o erróneas en que las órde-nes se funden, por lo que el Márshal del Distrito de Huma-cao debió cumplir la única orden que se le dió de seguir ade-lante la ejecución, sin examinar sus fundamentos para dedu-cir de ellos lo que el juez pudo ordenar, si no estaba equivo-cado, pero que no ordenó; Fernández v. Márshal del Distrito de San Juan, 20 D. P. R., 65.
Estas consideraciones debió hacerlas también el juez inferior cuando se le pidió que no aceptase la consignación de pago que hacía Don Celestino Solá y que se ordenara una nueva subasta, porque no habiendo decretado que de las can-tidades reclamadas en el procedimiento se dedujesen los inte-*537reses de 31 de julio de 1912 a igual día y mes de 1913 no debió aprobar la conducta del márstal recibiendo menos .de las cantidades por las cuales se había decretado el requeri-miento de pago y por el contrario debió acceder a la petición de la sociedad ejecutante, quien tenía derecho a que la finca hipotecada le respondiera dé todas las obligaciones que sobre ■ella pesan y a que solamente se aceptase como pago la can-tidad que cubriera todas' sus reclamaciones reconocidas por el tribunal.
El hecho de que Don Celestino Solá consignara todas las cantidades mencionadas en el edicto de .subasta no le da dere-cho alguno para que sé le tenga por subrogado en los dere-chos de la sociedad ejecutante desde el momento en que se advierte el error que contenía, con mayor razón en este caso cuanto que el consignante sabía que se debían los intereses posteriores a julio de 1912 porque fué notificado. del auto de requerimiento de pago al deudor en que se mandaba pagar,, esos intereses. No se entenderá pagada una deuda, dice el artículo 1125 del Código Civil, sino cuando completamente se hubiese entregado la cosa o hecho la prestación en qué la obli-gación consista; y como en este caso no se entregaron com-pletamente las cantidades debidas a los ejecutantes, el'pago que hizo Don Celestino Solá por el deudor Don Marcelino' Solá no extinguió la obligación de éste.
Todo lo dicho en cuanto a intereses tiene aplicación en cuanto a-los $200 que convinieron las partes para costas y honorarios de abogado y de los cuales prescindió también el márshal sin orden del tribunal.
•• Por las razones expuestas la moción de desistimiento debe ser declarada sin lugar y la resolución apelada tiene que ser revocada.

Sin lugar la moción para-que se desestime-la apelación, y revocada la' resolución, apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.